UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4104



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VICTOR ANDERSON, a/k/a Vito,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (2:05-cr-00007-WCB-DJ)


Submitted:   September 20, 2006           Decided:   October 13, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry A. Smith, III, JORY & SMITH, L.C., Elkins, West Virginia, for
Appellant.    Rita R. Valdrini, Acting United States Attorney,
Thomas O. Mucklow, Assistant United States Attorney, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Victor   Anderson     pled     guilty,    pursuant        to    a    plea

agreement, to one count of aiding and abetting the distribution of

.092 grams of cocaine base, also known as crack, in violation of 21

U.S.C. § 841(a)(1) & (b)(1)(C)(2000). The district court sentenced

Anderson to 160 months’ imprisonment.         We affirm.

           On appeal, Anderson argues the district court erred in

failing   to   impose   a   variance    sentence    pursuant    to    18       U.S.C.

§ 3553(a) (West 2000 & Supp. 2006).           Anderson contends that his

career offender designation over-represents his criminal history,

and that his sentence is longer than necessary to comply with the

factors set forth in 18 U.S.C.A. § 3553(a).            However, Anderson’s

sentence was within the guideline range of 151-188 months and below

the statutory maximum, pursuant to 21 U.S.C. § 841(b)(1)(C).

Because the district court appropriately treated the guidelines as

advisory, and properly calculated and considered the guideline

range and the relevant § 3553(a) factors, we find the sentence

reasonable.    See United States v. Green, 436 F.3d 449 (4th Cir.)

(holding that a sentence within the properly calculated guidelines

range is presumptively reasonable), cert. denied, 126 S. Ct. 2309

(2006).

           Accordingly, we affirm Anderson’s sentence.               We dispense

with oral argument because the facts and legal contentions are




                                   - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                          AFFIRMED




                              - 3 -